Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nefedov (US 20100074445).
Regarding Claim 1, Nefedov discloses (Fig. 5) a nanoelectromechanical systems (NEMS) oscillator (paragraph [0074], [0079]) network comprising:  one or more network inputs configured to receive one or more input signals (excitation signals Key1-Key4);  a plurality of NEMS oscillators coupled to the one or more network inputs, wherein each NEMS oscillator of the plurality of NEMS oscillators produces a radio frequency (RF) output signal that oscillates at a particular frequency and a particular phase;  a plurality of connections (10 array of coupled 
Regarding claim 2, Nefedov implies the NEMS oscillator network of claim 1 wherein each NEMS oscillator of the plurality of NEMS oscillators includes a NEMS resonator, wherein a nonlinear relationship exists between an actuation input voltage provided to the NEMS resonator and an amplitude and phase of the RF output signal.  
Regarding claim 3, Nefedov implies the NEMS oscillator network of claim 2 wherein each NEMS oscillator of the plurality of NEMS oscillators further includes a feedback path between an output of the NEMS resonator and an input of the NEMS resonator (oscillators’ intrinsic property).  
Regarding claim 4, Nefedov implies the NEMS oscillator network of claim 1 wherein each connection of the plurality of connections includes a coupling weight of a plurality of coupling weights, the coupling weight being 
Regarding claim 5, Nefedov implies the NEMS oscillator network of claim 4 wherein each coupling weight of the plurality of coupling weights is further operable to cause a change in phase of the RF output signals passing through the connection.  
Regarding claim 6, Nefedov implies the NEMS oscillator network of claim 1 wherein the RF output signal produced at each NEMS oscillator of the plurality of NEMS oscillators is operable to be sent through at least one connection of the plurality of connections.  
Regarding claim 7, Nefedov implies the NEMS oscillator network of claim 1, further comprising a processor configured to perform operations of a training process, the operations comprising:  providing the one or more input signals at the one or more network inputs;  reading the one or more output signals at the one or more network outputs;  performing a comparison between the one or more output signals and one or more reference output signals; and  modifying the NEMS oscillator network based on the comparison (paragraphs [0074 - 0079]).  
Regarding claim 8, Nefedov discloses a method of operating a nanoelectromechanical systems (NEMS) oscillator (paragraph [0074], 
Regarding claim 9, Nefedov implies the method of claim 8 wherein each NEMS oscillator of the plurality of NEMS oscillators includes a NEMS resonator, wherein a nonlinear relationship exists between an actuation input voltage provided to the NEMS resonator and an amplitude and phase of the RF output signal.  

Regarding claim 11, Nefedov implies the method of claim 8, wherein each connection of the plurality of connections includes a coupling weight of a plurality of coupling weights, the coupling weight causing a change in amplitude of RF output signals passing through the connection.  
Regarding claim 12, Nefedov implies the method of claim 11, wherein each coupling weight of the plurality of coupling weights further causes a change in phase of the RF output signals passing through the connection.  
Regarding claim 13, Nefedov implies the method of claim 8, further comprising:  sending the RF output signal produced at each NEMS oscillator of the plurality of NEMS oscillators through at least one connection of the plurality of connections.  
Regarding claim 14, Nefedov discloses a method of training a nanoelectromechanical systems (NEMS) oscillator (paragraph [0074], [0079]) network (Fig 5), the method comprising:  providing one or more input signals (excitation signals Key1-Key4) to one or more network inputs of the NEMS oscillator network;  producing, for each NEMS oscillator of a plurality of NEMS 
Regarding claim 15, Nefedov implies the method of claim 14, wherein each NEMS oscillator of the plurality of NEMS oscillators includes a NEMS resonator, wherein a nonlinear relationship exists between an actuation input voltage provided to the NEMS resonator and an amplitude and phase of the RF output signal.  

Regarding claim 17, Nefedov implies the method of claim 14, wherein each connection of the plurality of connections includes a coupling weight of a plurality of coupling weights, the coupling weight causing a change in amplitude of RF output signals passing through the connection.  
Regarding claim 18, Nefedov implies the method of claim 17, wherein modifying the NEMS oscillator network based on the comparison includes modifying the change in amplitude for at least one of the plurality of coupling weights.  
Regarding claim 19, Nefedov implies the method of claim 17, wherein each coupling weight of the plurality of coupling weights further causes a change in phase of the RF output signals passing through the connection.  
Regarding claim 20, Nefedov implies the method of claim 14, further comprising:  sending the RF output signal produced at each NEMS oscillator of the plurality of NEMS oscillators through at least one connection of the plurality of connections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii discloses an oscillator having two MEM resonators connected in parallel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/Primary Examiner, Art Unit 2849